            Case 1:18-cr-03989-WJ Document 87 Filed 08/10/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO
                                ___________________________

UNITED STATES OF AMERICA,

               Plaintiff,

       v.                                                            Cr. No. 18-03989 WJ

ALLISTER DANZIG QUINTANA,

               Defendant.

                             ORDER DENYING
            DEFENDANT’S EIGHTH MOTION TO CONTINUE SENTENCING

       THIS MATTER comes before the Court upon Defendant’s Eighth Motion to Continue

Sentencing, filed August 6, 2021 (Doc. 85). Having reviewed the parties’ pleadings and the

applicable law, the Court finds that Defendant’s motion is not well-taken and, therefore, is denied.

       On December 4, 2018, a federal grand jury charged Defendant with first-degree murder in

Indian Country. Doc. 26. On January 22, 2020, Defendant pleaded guilty to an information

alleging second-degree murder in Indian Country, Doc. 57, and his co-conspirator has pleaded

guilty to a related charge, Doc. 21. The Pre-Sentence Report was filed on March 16, 2020.

       Defendant’s sentencing was initially set for April 22, 2020. The Government filed its

sentencing memorandum on April 2, 2020. Doc. 64. Thus far, defense counsel has requested and

been granted, seven extensions of time to complete his sentencing memorandum. The requests

were granted for various reasons such as: delay in the submission of an expert report; delays caused

by the pandemic; and to obtain “additional research, investigation and expert assistance.” As

grounds for this latest request, Defendant cites to “logistical issues involve in implementing the
           Case 1:18-cr-03989-WJ Document 87 Filed 08/10/21 Page 2 of 3




expert request” and seeks an extension until November 1, 2021 to complete his sentencing

memorandum.

       A court must impose sentence without any unnecessary delay. Fed. R. Crim. P. 32(b)(1).

Similarly, crime victims have the “right to proceedings free from unreasonable delay.” 18 U.S.C.

§ 3771(a)(7). Although a flexible standard, the Supreme Court has provided samples of

“unreasonable delay.” In a judicial determination of probable cause context, “delays for the

purpose of gathering additional evidence to justify the arrest, a delay motivated by ill will against

the arrested individual, or delay for delay's sake” are unreasonable. Cty. of Riverside v.

McLaughlin, 500 U.S. 44, 56 (1991).

       The Government contends that Defendant’s requested delay is unreasonable, and at this

point, the Court must agree. In granting Defendant’s most recent extension request, the Court

extended the deadline for sentencing memoranda until May 17, 2021 for Defendant and May 31,

2021 for the Government, and reset sentencing for two months later—from April 6, 2021 to June

25, 2021. See Doc. 83. The Court then sua sponte reset sentencing until September 2, 2021, thus

gratuitously affording defense counsel over two months of additional time to prepare the

sentencing memorandum.

       Numerous extensions have already been granted to accommodate Defendant’s logistical

problems and defense counsel really offers no good reason to grant yet another one. Further

extensions would only delay sentencing where the victim’s family has suffered without closure for

three and a half years. See Doc. 60, Pre-Sentence Rep’t.          Defendant’s motion is therefore

DENIED.

       IT IS SO ORDERED.




                                                 2
Case 1:18-cr-03989-WJ Document 87 Filed 08/10/21 Page 3 of 3




                           _____________________________________
                           WILLIAM P. JOHNSON
                           CHIEF UNITED STATES DISTRICT JUDGE




                             3
